MEMORANDUM2
Lee Max Barnett, a California state prisoner, appeals pro se the district court’s judgment dismissing without prejudice his 42 U.S.C. § 1983 action, seeking to bring a class action challenging provisions of the California Criminal Code and challenging conditions in his prison. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a district court’s dismissal of a prisoner’s complaint pursuant to 28 U.S.C. § 1915A, see Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000). We affirm in part, and vacate and remand in part.
The district court properly dismissed Barnett’s claims attacking his state court conviction, see Heck v. Humphrey, 512 U.S. 477, 487, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994), including but not limited to Barnett’s claims regarding self-representation in his state criminal trial; the alleged conflict of interest of the California Supreme Court justices; and the alleged misdeeds of his appointed defense attorney.
However, the district court did not address Barnett’s prison condition claims raised in his filed amended complaint. See Denton v. Hernandez, 504 U.S. 25, 34, 112 S.Ct. 1728, 118 L.Ed.2d 340 (1992). To the extent that the district court implicitly considered and dismissed these claims in its order, the district court erred because it neither (1) advised Barnett of the deficiencies in his prison conditions claims nor (2) found that these deficiencies could not be cured by amendment. See Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir.2000) (en banc); Noll v. Carlson, 809 F.2d 1446, 1449 (9th Cir.1987).
Accordingly, we vacate and remand for the district court to consider Barnett’s prison conditions claims in light of Lopez and Noll. We affirm the district court’s dismissal of the claims attacking Barnett’s state court conviction, which dismissed the Justices of the California Supreme Court, Michael Willemsen, and Ronald A. Parravano.
AFFIRMED in part, and VACATED and REMANDED in part.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.